Anders, C. J. —
The statement of facts in this case was not signed and certified by the judge who tried the cause and rendered judgment therein until two months after he had ceased to hold office, and, for that reason, respondents claim that the statement is not legally authenticated, and, therefore, move the court to strike it from the record.
The question as to the power or authority of a judge to settle and certify a statement of facts after goingout of office was considered and passed upon by this court in Faulconer v. Warner, 2 Wash. 525 (27 Pac. Rep. 274), and in Gunderson v. Cochrane, 3 Wash. 476 (28 Pac. Rep. 1105). And it was held in those cases, that the settlement of a statement of facts to be made a part of the record on appeal, is the exercise of a judicial function, which can only be done by a judge while in office.
On the authority of these cases the motion to strike must prevail, and, as that leaves nothing for the court to determine, the appeal must be dismissed.
Stiles, Hoyt, Dunbar and Scott, JJ., concur.